Case 2:17-cv-00089-JB-B Document 55 Filed 10/12/18 Page 1 of 2                     PageID #: 184




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

VOLVO FINANCIAL SERVICES,                        )
    Plaintiff,                                   )
                                                 )
v.                                               )    CIVIL ACTION NO. 17-00089--JB-B
                                                 )
JRD CONTRACTING, INC., et al.,                   )
     Defendants.                                 )


                                              ORDER

       This matter comes before the Court on the Joint Motion for Consent Judgment (Doc. 52)

filed by plaintiff, Volvo Financial Services, and defendant JRD Contracting, Inc. In that Motion,

the parties request entry of a consent judgment in favor of plaintiff and against JRD Contracting,

Inc., in the amount of $148,543.20, plus costs. For cause shown, the Joint Motion is granted, and

the requested Consent Judgment will be entered separately. In light of this development, plaintiff’s

claims against defendant JRD Contracting, Inc., have been fully and finally resolved.

       Notwithstanding the foregoing, plaintiff’s claims against defendant John Dailey, Sr.,

remains pending, but have been stayed pending ongoing bankruptcy proceedings initiated by that

defendant. Pursuant to the Order (doc. 19) entered on December 5, 2017, defendant John Dailey,

Sr., remains obligated to file monthly status reports, and this file will remain open until the

automatic stay in bankruptcy is lifted, at which time this action may either proceed to trial as to

defendant, John Dailey, Sr., or (if appropriate) be dismissed in its entirety.

       DONE and ORDERED this 12th day of October, 2018.



                                                       s/ JEFFREY U. BEAVERSTOCK
                                                       UNITED STATES DISTRICT JUDGE
Case 2:17-cv-00089-JB-B Document 55 Filed 10/12/18 Page 2 of 2   PageID #: 185
